Irving, J.,
delivered the opinion of the Court.
The appellee sued the appellant in Baltimore City Court for injuries sustained whilst he was a passenger on appellant’s road, by reason of the negligence of the appellant.
Two questions only are presented for determination. The appellant offered two prayers. First, that .there was no legally sufficient evidence of negligence on the part of the appellant; and second, that upon the undisputed facts the appellee was guilty of contributory negligence which barred his recovery. The Court rejected these prayers, and granted the appellee’s two prayers, the first of which recited the facts deemed necessary to he found by the jury, to find for the plaintiff, and the other laying down the *269measure of damages in case they found for the plaintiff. No objection is made to the form of either of these prayers of the plaintiff, if the Court considers there was evidence legally sufficient to take the case to the jury.
There is some conflict in the testimony, in respect to some of the facts, on which the appellee bases his right to recover ; but as it is a question of whether there was sufficient legal evidence to sustain recovery, if believed by the jury, it is only necessary to state the plaintiff’s own testimony; for it must be assumed to be true, for the purposes of this decision. He states, that he took passage to the race grounds, at Pimlico, in a special train of the appellant, which was run from its principal station, Hillen Station, in the City of Baltimore, on the 20th of October, 1882; that he took the train, after buying his ticket, about noon; that the seat he occupied was a front seat in the car next to the aisle, on the left hand side of the aisle, the door opening toward that side ; that he was near enough to the door to touch it, when opened, with his foot; that all the seats in the car were filled, and there were persons standing in the aisle and on the platform; that the train was very long and the whole of it was packed and crowded ; that soon after the train started it entered the Baltimore and Potomac Eailroad tunnel, when it became pitch dark in the car, there being no lights on the train; that the door of the car was open, allowing smoke and cinders to enter in great quantities, thereby incommoding the plaintiff and other persons in the car, who shouted “shut the door; ” that the train passed the first section of the tunnel with the door open, (and witness thought it was open from the time it left Hillen Station,) and so passed into the second section of the tunnel, which was very long; that the smoke and cinders were coming from the engine in large quantities, and that witness was choking from them, and all had suffered very much; that it was still pitch dark in the car, and persons were calling out “ shut the *270door; ” that the door was not shut, nor was there any employé of the company in the car to respond to the request; that there upon the plaintiff rose carefully from his seat, for the purpose of shutting the door, extending both hands before him carefully, and feeling in the darkness for the door; that just then, there was a swaying of the door, and it was thrown back against the plaintiff’s right hand, and his right arm passed through the glass of the upper part of the door, cutting it very severely in many places, the most severe being across the wrist; whether the swaying of the door was caused by the motion of the car, or by some person on the outside of the door, witness could not. tell; that this happened just after the passing an opening in the tunnel, at which break the light was sufficient to. enable him to see the door was open, and that there were persons standing in and about the doorway, some on the inside and some on the outside; that nothing could be done after the accident, because it was pitch dark, and nobody knew what had occurred; that, feeling himself' bleeding, he could only grasp his arm with his left hand and try to stop the blood till the train got into the light,, when persons came to his assistance ; that the train went, through the tunnel “ very slowly; it fairly crept; ” and it. was so heavy, some distance out of town it stopped, and was divided because it was so heavy; that since the accident he has been deprived of the free use of his right hand, besides suffering great pain, and being subjected to great, expense for medical attendance, &c.
It appeared in the proof of the defendant that the running time for the passage of the tunnel was from six to. seven minutes. This is a sufficient summary of the evidence for our purpose, and assuming its truth, we think there was no error in refusing to take the case from the jury because of the reasons stated in either of the .prayers, of the defendant.
There can be no doubt, that it is the duty of railroads, for the conveyance of passengers to take proper precau*271tions, in the management, appointments, and discipline of' their trains, to secure the safety and reasonable comfort of their passengers. The passenger pays his fare, and in consideration thereof the company engages to take him to his destination "with due care for his appropriate comfort and safety consonant with the exigencies of that kind of travel. The company knew the train had to pass through the tunnels of the Baltimore and Potomac Eailroad. Lights were necessary for such a totally dark transit. The necessities of passengers might require light during the passage of them, bio argument is needed to prove this. The officers of the train, testifying for the defendant,, say there were lights in all the cars; but this is a question of evidence, and the plaintiff and another passenger say there were none.
The imperative necessity for closing the windows, doors,, and even the ventilators when passing through tunnels, to prevent the otherwise inevitable discomfort from the smoke,, cinders and gas is notorious. The ordinary practice of the company to do that before entering a tunnel, as proved by the defendant’s own witnesses, establishes the importance of such precaution. There were ten passenger coaches and but two conductors, and two brakemen on the train. When the cry was made, to “shut the door,” there was no officer in the car to comply with the passengers’ request,, and the plaintiff was impelled by his discomfort to attempt to do it himself. Whilst we do not think or mean to say, that an officer should have been provided for every car,, or that the omission to shut out the gas and smoke would of itself have given a right to passengers to sue for the discomfort and annoyance, yet we think all the recited facts and circumstances taken together, if found by a jury, would warrant the finding of negligence on the part of' the defendant, and justify a verdict for the plaintiff, unless the plaintiff’s conduct amounted to contributory negligence. This the Court was asked by the defendant to say, as a. *272matter of law, the plaintiff’s action was, and barred recovery. We think the Court below committed no error in declining to so instruct the jury. The plaintiff was sitting nearest the door, and was, therefore, subjected naturally, to more discomfort than fellow-passengers in remoter parts of the car. He received its full force and volume, as it came rushing in, before it diffused itself over the car. It choked him. Self-preservation prompted him to shut it out. It cannot be, that a man, under such circumstances, feeling himself suffocating or choking from the smoke, cinders and gas, must sit supinely, and endure, without making any effort to relieve present and prevent further physical pain. Shutting the door was the only remedy, and if, in his effort to do that which the company should have done for him, but did not, he acted with prudence and care, he cannot be regarded as guilty, in law, of such contributory negligence as defeats his action. It is said it was imprudent because he knew there were persons about the door inside and out, and their presence there may have been the immediate cause of the accident. If that were so, it cannot affect the question; for there were no seats for those persons, and it was the duty of the company to have seen that the doorway was not so obstructed by the crowd as to keep it open and- inflict this discomfort on passengers, and prevent the doors being shnt. The witness did not know he could not shut the door, or he would not have made the effort, we may fairly suppose; and his description of the manner in which he attempted to shut the door, indicates t,hat it was with great care and caution; and the jury have so found; for that question was submitted to them at the plaintiff’s own instance, in his first prayer. This is the plain and natural view of the case, and we have direct authority in support of it. In Gee vs. Metropolitan Railway Co., L. R., 8 Q. B., 161, Chief Justice Cocicburn thus lays down the law: “If the inconvenience is so great, that it is reasonable to get rid of *273it, by an act not obviously dangerous, and executed without carelessness, the person causing the inconvenience by his negligence would be liable for any injury that might result from an attempt to avoid such inconvenience.” If the appellee acted without carelessness or negligence, it is clear he was not culpable. In Mayor and C. C. of Baltimore vs. Holmes, 39 Md., 249, this Court said, negligence is “the want of such care, as men of ordinary prudence would use under similar circumstances.” There was certainly evidence from which a jury might reasonably find he did act with such prudence and care as men of ordinary prudence under like circumstances would have acted; and that the appellant had not used reasonable caution in providing for the exigencies of that occasion, and was guilty of such negligence as warranted a verdict for the plaintiff. We have been cited by the counsel for appellant, to sec. 363 of Wharton on Negligence, where the case of Adams vs. Lancashire and Yorkshire R’y Co., L. R., 4 C. P., 739, is cited as establishing in England, that a passenger cannot shut a door, when a conductor could be called on to do it, without incurring the charge of culpably contributory negligence if he should bo injured in so doing. Assuming that case would be followed under exactly similar circumstances here, (which we do not find it necessary to determine in this case,) still the facts of this case take it out of the operation of the rule there laid down; for there was no conductor or other officer to shut it when called on, and the necessity was forced on the appellee to shut it, or enduire such inconvenience and discomfort, as he ought not to be required to suffer without proper effort to secure relief. But the same section cites approvingly the case of Gee vs. Metropolitan R’y Co., to which we have already referred, where recovery was allowed, in a case where a passenger rose up to enjoy a look out from the window, and pushing against a door, which was imperfectly and negligently fastened, it flew *274open, and the passenger was injured. That case was not nearly so strong a case for the plaintiff as this is. We cannot see that there was any departure from well settled principles in the rulings of the Court below, or from the authority of any of the cases relied on at the hearing. Finding no error the judgment will he affirmed.
(Decided 7th February, 1884)

Judgment affirmed.